UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7212


DELBERT COPELAND,

                Plaintiff - Appellant,

          v.

E.R. JOHNSON, Nurse LPB; M. WOODRUFF, Nurse RN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00415-RAJ-TEM)


Submitted:   December 22, 2015              Decided:   February 8, 2016


Before MOTZ and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Delbert Copeland, Appellant Pro Se. Elizabeth Martin Muldowney,
RAWLS,   MCNELIS  &  MITCHELL,   PC, Richmond,   Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Delbert Copeland appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district     court.

Copeland v. Johnson, No. 2:13-cv-00415-RAJ-TEM (E.D. Va. July

10, 2015).      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.

                                                                             AFFIRMED




                                        2